NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JAMES FRANKLIN RICHBURG,                     )
Doc #H51889,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-2201
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for Polk
County; Keith Spoto, Judge.

Howard L. Dimmig, II, Public Defender, and
Daniel Muller, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and LUCAS, JJ., Concur.